UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 [Missing Graphic Reference] FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 29, 2010 PILGRIM'S PRIDE CORPORATION (Exact Name of registrant as specified in its charter) Delaware 1-9273 75-1285071 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(970) 506-8000 Not Applicable (Former name or former address, if changed since last report.) [Missing Graphic Reference] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in this Item 2.02 and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On October 29, 2010 Pilgrim's Pride Corporation reported net earnings of $57.9 million, or $0.27 per share, on net sales of $1.7 billion for the third quarter ended September 26, 2010. For the comparable quarter a year ago, the company reported net earnings of $82.7 million, or $1.07 per diluted share, on total sales of $1.7 billion. Pilgrim’s currently has 214.3 million shares outstanding, compared to approximately 77.1 million diluted shares outstanding in the year-ago period. Adjusted EBITDA, which excludes restructuring and reorganization charges, was $170.0 million for the third quarter of fiscal 2010, as compared to $185.3 million for the same period a year ago. Item 9.01 Financial Statements and Exhibits The press release is furnished as Exhibit 99.1 to this Form 8−K. (c) Exhibits Exhibit NumberDescription 99.1 Press Release datedOctober 29, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date:November 3, 2010By: /s/ Gary Tucker Gary Tucker Principal Financial Officer Exhibit Index Exhibit NumberDescription 99.1Press Release datedOctober 29, 2010.
